DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed on 4/11/2022, with respect to claims 1-4, 6-13 and 15-20 have been fully considered and are persuasive as the allowable subject matter of claim 5 has been incorporated into the independent claims 1, 6 and 11.  The rejections of these claims have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to correct minor informality as follows: 
In claim 11, line 11, “the second pixel information” has been amended to read – second pixel information --.

Allowable Subject Matter
Claims 1-4, 6-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance of the claims are clear from the written record of prosecution.  Attention is specifically drawn to the amendments and arguments filed on 4/11/2022 and the Office Action mailed on 2/3/2022. As such, the reasons for allowance have been fully addressed in compliance with MPEP 1302.14(I).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697